MEMORANDUM BY THE COURT
The court holds it has not jurisdiction of this case. Its reasons are stated at length in its opinion in Deutsch-Australische, etc., case, No. C-576, decided this day, ante, p. 450.
The Congress having provided for the taking of title to the property and the making of compensation to be determined by the President (40 Stat. 459 and 1914), it must be presumed (1) to have intended that all compensation to which plaintiff ivas entitled be included in the President’s award, or (2) to have meant that no compensation was authorized for the prior use of the property.